Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00746-CV

                     UNITED SPECIALTY INSURANCE COMPANY,
                                    Appellant

                                                v.

                              Alfonso CANTU and Ramiro Cantu,
                                         Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK000197D1
                          Honorable Jose A. Lopez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s September 19, 2018
and September 25, 2018 judgments are VACATED and this appeal is DISMISSED. See TEX. R.
APP. P. 42.1(a)(2). Costs of appeal are assessed against appellant. See TEX. R. APP. P. 42.1(d).

       SIGNED February 27, 2019.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice